Citation Nr: 0214007	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  00-01 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a total disability evaluation for compensation 
purposes based on individual unemployability due to service 
connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1986 to April 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that denied the veteran's claim of entitlement to a 
total disability evaluation for compensation purposes based 
on individual unemployability due to service connected 
disabilities.


FINDINGS OF FACT

1.  The veteran's service connected disorders are 
postoperative residuals of anterior cruciate ligament 
reconstruction of the right knee, 30 percent disabling, and 
primary glaucoma rated 10 percent disabling.

2.  The veteran's service-connected disabilities do not 
prevent him from securing or following substantially gainful 
employment, considering the impairment from the disorders and 
his educational and occupational background.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed May 1999 rating 
action, and were provided a Statement of the Case dated 
December 1999, and a Supplemental Statement of the Case dated 
May 2002, as well as a Board Remand dated March 2001.  These 
documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  The 
RO sent the veteran a letter in July 2001, explaining the 
veteran's rights under the VCAA.  The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  The veteran has been afforded 
several examinations during the course of this claim, dated 
July 1998 and March 2002.  Thus, under the circumstances in 
this case, VA has satisfied its duties to notify and assist 
the veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  There is no indication that there 
is additional evidence that should or could be obtained prior 
to adjudicating this claim.  Thus, even without specific 
notice as to which party will get which evidence, as all the 
evidence has been obtained, the Board can proceed.


Facts and Analysis

The veteran and his representative contend that service 
connection is warranted for individual unemployability.  
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2001).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2001).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2001).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment. 38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases were 
the schedular criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321.

Marginal employment shall not be considered substantially 
gainful employment. For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

Marginal employment exists if, by reason of age and 
disability, the veteran works less than one-half the usual 
hours or receives less than one-half the prevailing community 
wage for the particular occupation.  To qualify as marginal 
employment, either criteria will suffice.  The factors to be 
considered in determining whether employment is marginal are 
as follows: 1) prior work history and earnings compared with 
the present, including a marked reduction in earnings; 2) the 
established wage for a particular type of job in the 
community; 3) the opportunity for employment in the 
community; 4) the type of disability in relation to the work 
for which the veteran is qualified by experience, education, 
and training.  See Beaty v. Brown, 6 Vet. App. 532, 538 
(1994).

The record reflects that the appellant is service-connected 
for a disability of the right knee, currently evaluated as 30 
percent disabling, and for primary glaucoma, currently 
evaluated as 10 percent disabling.   These evaluations do not 
meet the criteria that the veteran must have one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher, with a combined rating of 70 
percent or higher.  As such, the criteria for a total rating 
under the provisions of 38 C.F.R. § 4.16(a) are not met in 
this instance.

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service- 
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a), as here, an extra-schedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, the 
Board must evaluate whether there are circumstances in the 
appellant's case, apart from any non-service-connected 
condition and advancing age, which would justify a total 
rating based upon individual unemployability, due solely to 
the veteran's service-connected right knee and eye 
conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).

In this regard, for the appellant to prevail on his claim for 
individual unemployability benefits, it is necessary that the 
record reflect some factor which takes the appellant's case 
outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 
4.15 (2001).  The sole fact that the appellant is unemployed 
or has difficulty obtaining employment is not enough.  The 
assignment of a rating evaluation is itself recognition of 
industrial impairment.  Therefore, the question now presented 
is whether the appellant is capable of performing the 
physical and mental acts required by employment, not whether 
the appellant can find employment.  See Van Hoose, supra.

Looking at the medical evidence of record, the Board notes 
that the veteran has received periodic treatment for his 
right knee disability throughout the course of this appeal.  
At one point, the veteran indicated that he had been working 
at a bagel shop, but had left this job in order to return to 
school.  It has been previously reported that he had 
completed high school.  Some subsequent training has been 
accomplished but the extent of that training is not clear.  
As it would not alter the outcome herein, further development 
of that matter is not indicated.

VA eye examination dated July 1998 noted that the veteran was 
diagnosed with glaucoma, with 20/40 visual acuity in both 
eyes, pin hole to 20/20 in both eyes, with manifest 
refraction to 20/20 with -1 sphere in both eyes.

VA orthopedic examination dated July 1998 found the veteran 
reporting that his knee was unstable and caused him to be 
unable to work.  On examination, the veteran's right knee was 
found to have no effusion, was stable to varus and valgus 
stress at 0 to 30 degrees, and had a range of motion of 0-125 
degrees.  He had a soft endpoint on his Lachmann's test, and 
anterior drawer sign was 1+, but symmetric with the left leg.

Outpatient treatment records dated June 2000 indicate that 
the veteran was attempting to become involved in the 
compensated work therapy program.  The veteran indicated that 
he hoped to do this work in order to regain his driver's 
license, in order to obtain other work.

The Board notes the report of a March 2002 orthopedic VA 
examination, which indicates that the veteran had a range of 
motion of 0-120 degrees, with a stable knee.  The examiner 
indicates that the veteran had impairments involving no 
squatting, no climbing, no prolonged standing or walking for 
more than half an hour without rest, and no lifting over 30 
pounds of weight.

The report of a March 2002 eye examination indicated that the 
veteran had a visual acuity without correction of 20/100 in 
the right eye, and 20/50 in the left eye, which was improved 
by manifest refraction and a spectacle correction to 20/20 in 
each eye.

Taking into account all relevant evidence, the Board finds 
that the veteran is not entitled to a total disability 
evaluation based on individual unemployability.  As for the 
veteran's eye disability, it is noted that the veteran's 
vision was correctable to 20/20 in each eye, a completely 
normal level of vision.  While the veteran's knee disability 
does preclude him from squatting, climbing, prolonged 
standing or walking for more than half an hour without rest, 
and lifting over 30 pounds of weight, there is no indication 
that the veteran would be completely precluded from 
employment.  

While the veteran does have some employment impairment due to 
his right knee disability, the Board feels that the level of 
impairment to the veteran's employment is adequately 
reflected in the 30 percent disability evaluation the veteran 
currently receives.

Therefore, the record does not demonstrate that the veteran's 
service-connected disabilities, in and of themselves, are of 
such severity as to preclude his participation in all forms 
of substantially gainful employment.  Accordingly, a total 
disability rating based upon individual unemployability due 
to a service-connected disability under the provisions of 38 
C.F.R. § 4.16(b) is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to a total disability evaluation for compensation 
purposes based on individual unemployability due to service 
connected disabilities (TDIU) is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

